           Case 6:20-cv-00453-ADA Document 54 Filed 02/23/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



 JENAM TECH, LLC,                         §
                                          §
                Plaintiff,                §   CIVIL ACTION No. 6:20-cv-00453-ADA
                                          §
          v.                              §   JURY TRIAL DEMANDED
                                          §
 GOOGLE LLC,                              §
                                          §
                Defendant.                §



          DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS OPPOSED
                    MOTION TO STAY PENDING TRANSFER




1648500
            Case 6:20-cv-00453-ADA Document 54 Filed 02/23/21 Page 2 of 8




I.        INTRODUCTION

          Defendant Google LLC (“Google”) has shown that a stay is necessary pending

 resolution of Google’s Opposed Motion to Transfer Venue to the Northern District of

 California, ECF No. 25-1. All relevant factors favor a stay until Google’s transfer motion is

 resolved: (1) a stay will not prejudice Plaintiff Jenam Tech, LLC (“Jenam”); (2) Google will

 suffer unnecessary hardship and inequity if the action is not stayed; and (3) a stay is necessary

 to preserve judicial resources. See Neodron Ltd. v. Dell Techs., No. 1-19-cv-00903, 2019 U.S.

 Dist. LEXIS 233009, at *10 (W.D. Tex. Dec. 16, 2019).

          Jenam’s continued efforts to delay resolution of the pending transfer motion while

 pushing the case schedule forward further underscore the need for a stay. Once Google filed

 its transfer motion, Jenam embarked on a campaign to impede its prompt resolution by making

 overly broad discovery requests, delaying the meet-and-confer process and its responses to

 Google’s proposed compromises, and most recently refusing to agree to reasonable and

 proportional extensions of Google’s obligations while it seeks to indefinitely delay filing its

 transfer-motion opposition brief. Jenam’s goal is transparent: delay any decision on the

 transfer motion, however meritorious Jenam knows it to be. A stay will prevent these

 obstructionary practices, eliminate the incentive for Jenam to delay resolution of Google’s

 transfer motion, and allow the Court to resolve the transfer motion before any further

 unnecessary resources are spent.

II.       ARGUMENT

          A.     A stay will not prejudice Jenam.

          Jenam claims that it will suffer prejudice because Google allegedly has sought to delay

 venue discovery and the briefing of the transfer motion. See Plaintiff’s Opposition to




                                                  1
1648500
            Case 6:20-cv-00453-ADA Document 54 Filed 02/23/21 Page 3 of 8




 Defendant’s Opposed Motion to Stay Pending Transfer, ECF No. 52 (“Oppo.”). But it is

 Jenam—not Google—who bears responsibility for that delay.

          Google filed its motion to transfer on August 12, 2020, well before the Court’s deadline

 for such a motion. Jenam did not provide Google with draft venue discovery requests relating

 to the transfer motion until August 24, 2020, and its draft requests—spread across twenty-four

 requests for production and eight interrogatories—were overly broad, unduly burdensome, and

 sought information that was neither relevant nor proportional to the motion. Further, the

 majority of these requests were improperly compound, were not limited to the jurisdictions

 relevant to transfer, were not limited to a reasonable time period, and improperly sought

 information about all Google products untethered to the accused functionality. Google’s

 attempts to promptly meet and confer with Jenam regarding these requests were rebuffed by

 Jenam’s frequent failure to respond to Google’s correspondence in a fulsome or timely

 manner. For instance, in September 2020, Jenam took seventeen days to respond to meet-and-

 confer correspondence from Google regarding its concerns with Jenam’s draft discovery

 requests—and when Jenam finally responded, it simply refused to narrow any of its requests.

          Jenam did not officially serve any venue discovery requests until October 9, 2020,

 nearly two months after Google filed its transfer motion. These requests were similarly overly

 broad and included new requests that had not been mentioned during the parties’ prior venue

 discovery discussions. Google timely served its responses to these requests on November 2,

 2020. Two weeks later, just a few days before the deadline for Jenam to file its opposition to

 Google’s motion to transfer, Jenam alleged for the first time that essentially all of Google’s

 discovery responses were deficient. Despite numerous attempts to meet and confer to narrow

 the outstanding disputes, and despite Google providing supplemental responsive information




                                                  2
1648500
            Case 6:20-cv-00453-ADA Document 54 Filed 02/23/21 Page 4 of 8




    to Jenam in an attempt to resolve those disputes, Jenam refused to materially narrow its

    discovery requests. It was only when Jenam contacted the Court on December 22, 2020, the

    same day that Jenam’s opposition to Google’s motion to transfer was due to be filed, that

    Jenam finally offered to materially narrow the additional venue discovery it sought from

    Google. Jenam did not provide its positions to Google in a draft joint statement, as directed by

    the Court, until January 14, 2021. Since then, Google has been diligently working to finalize

    the joint statement for submission to the Court, but Jenam revised its positions in the joint

    statement as recently as February 12, 2021, requiring Google to likewise revise its responses.1

          Finally, it is clearly in Google’s interest to resolve the transfer motion promptly so that

    this dispute can be transferred before Google is forced to expend additional resources litigating

    this case in the Western District of Texas. Google has always maintained that Jenam’s venue

    discovery requests are unnecessary because the accused functionality has no connection to

    Texas. See Declaration of Melissa Harrell in Support of Google’s Motion to Transfer Venue,

    ECF No. 25-2. Google was forced to file a motion to stay because, despite Google’s prompt

    filing of its transfer motion, Jenam’s dilatory tactics continue to prevent the parties from

    completing the motion to transfer briefing. Jenam cannot reasonably claim that a stay would

    be prejudicial where its own conduct is prolonging the resolution of the transfer motion.

          B.      Google will suffer unnecessary hardship if the action is not stayed.

          If this case is not stayed, Google will suffer unnecessary hardship from expending

resources on invalidity contentions, discovery, and claim construction. Jenam concedes that this



1
  There are also outstanding disputes related to Jenam’s venue discovery responses. In December
2020, Google discovered that Jenam had omitted material information from its responses,
leading Jenam to serve amended responses on February 2, 2021. The related information Google
is seeking now is responsive to Google’s requests and relevant to the transfer analysis.


                                                    3
1648500
            Case 6:20-cv-00453-ADA Document 54 Filed 02/23/21 Page 5 of 8




is true, as its opposition says nothing about Google’s arguments regarding discovery and claim

construction, and instead narrowly argues that Google has had months to develop its invalidity

contentions because Jenam served its infringement contentions on August 21, 2020. See Oppo.

at 3-4. But Jenam conveniently omits the fact that those infringement contentions included 455

asserted claims spread across eight patents, which was an unreasonable number of claims.

          Indeed, during the case management conference on August 28, 2020, the Court ordered

Jenam to narrow its claims to approximately 65 claims. See ECF No. 35. In response, Jenam

represented to the Court that it would need access to Google’s non-public source code to narrow

its claims, see id., thus Google made that source code available for Jenam’s review. Jenam,

however, never bothered to review that source code. Instead, after Google made its non-public

source code available for several months, Jenam conceded that it did not need access to it for the

purposes of narrowing its asserted claims. Jenam then waited until December 4, 2020 to narrow

its asserted claims to 65 claims—more than three months after the Court’s claim-narrowing

order and relying on publicly available information that was available to Jenam before filing its

complaint. Thus, due to Jenam’s unnecessary delay in narrowing its asserted claims, Google has

only recently been able to develop its invalidity contentions and related claim-specific defenses.

          Further, Jenam’s infringement contentions are impermissibly vague and contain

numerous deficiencies, and its amended contentions—served on February 12, 2021—do not

resolve the issues identified by Google.2 A stay of this action pending resolution of Google’s

transfer motion would allow Google to avoid litigating the infringement contentions’

deficiencies and limit the resources Google is being forced to expend on invalidity contentions,



2
 Moreover, Jenam’s amended infringement contentions were not based on newly identified
material, thus amendment without leave of court was improper.


                                                 4
1648500
            Case 6:20-cv-00453-ADA Document 54 Filed 02/23/21 Page 6 of 8




discovery, and claim construction—all of which will be governed by different procedural and

local patent rules if this matter is transferred to the Northern District of California.

          C.     A stay is necessary to preserve judicial resources.

          A stay will conserve judicial resources by avoiding the time-intensive tasks of a

Markman hearing and claim construction order. Jenam does not address this argument and

instead claims that Google chose to move this matter beyond transfer and to discuss the merits by

requesting that Jenam cure the deficiencies in its infringement contentions. But Jenam ignores

the fact that this is exactly why a stay is needed—if a stay was in place, Google and the Court

would not need to devote resources on substantive issues, and could focus entirely on resolving

the transfer motion. Without a stay in place, Google and the Court are required to keep pace

with upcoming substantive deadlines, which is a waste of both party and judicial resources.

          As set forth in Google’s motion to transfer, the Northern District of California is clearly a

more convenient forum, and Google anticipates that this case will ultimately be transferred.

Venue discovery has confirmed this and shown that there are no party or non-party witnesses in

the Western District of Texas. Venue discovery also indicates that Jenam has no connection to

Western Texas and is effectively controlled by an individual who resides in Northern California.

          Moreover, district courts should first address a motion to transfer before addressing any

substantive portion of the case. See, e.g., In re Nintendo Co., Ltd., 544 F. App’x 934, 941 (Fed.

Cir. 2013); In re Horseshoe Entm’t, 337 F.3d 429, 433 (5th Cir. 2003); McDonnell Douglas

Corp. v. Polin, 429 F.2d 30, 30-31 (3d Cir. 1970). Jenam’s attempts to factually distinguish the

cases cited by Google ignores that this is well-settled law.

III.      CONCLUSION

          For these reasons, Google asks that the Court grant Google’s motion to stay.




                                                    5
1648500
          Case 6:20-cv-00453-ADA Document 54 Filed 02/23/21 Page 7 of 8




Dated: February 23, 2021             Respectfully Submitted,

                                     KEKER, VAN NEST & PETERS LLP


                                By: /s/ Matthew M. Werdegar, with permission by
                                    Michael E. Jones
                                    KEKER, VAN NEST & PETERS LLP
                                    Robert A. Van Nest (CA Bar No. 084065)
                                    Matthew M. Werdegar (CA Bar No. 200470)
                                    Michelle S. Ybarra (CA Bar No. 260697)
                                    Ryan K. Wong (CA Bar No. 267189)
                                    Edward A. Bayley (CA Bar No. 267532)
                                    Jason George (CA Bar No. 307707)
                                    Katie Lynn Joyce (CA Bar No. 308263)
                                    Rylee K. Olm (CA Bar No. 318550)
                                    Kristin E. Hucek (CA Bar No. 321853)
                                    633 Battery Street
                                    San Francisco, CA 94111
                                    Phone: (415) 391-5400
                                    Fax: (415) 397-7188
                                    RVanNest@keker.com
                                    MWerdegar@keker.com
                                    MYbarra@keker.com
                                    RWong@keker.com
                                    EBayley@keker.com
                                    JGeorge@keker.com
                                    KJoyce@keker.com
                                    ROlm@keker.com
                                    KHucek@keker.com


                                     POTTER MINTON
                                     Michael E. Jones (TX Bar No. 10929400)
                                     mikejones@potterminton.com
                                     Patrick C. Clutter (TX Bar No. 24036374)
                                     patrickclutter@potterminton.com
                                     110 N. College, Suite 500
                                     Tyler, Texas 75702
                                     Tel: 903-597-8311
                                     Fax: 903-593-0846

                                     Attorneys for Defendant
                                     Google LLC




                                         6
1648500
          Case 6:20-cv-00453-ADA Document 54 Filed 02/23/21 Page 8 of 8




                                CERTIFICATE OF SERVICE


         The undersigned certifies that on February 23, 2021, I electronically filed this document
with the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing
to all counsel of record, all of whom have consented to electronic service in this action.

                                                    /s/ Michael E. Jones




                                                7
1648500
